Citation Nr: 0020080	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-48 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a skin 
condition. 

2.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.

During a personal hearing conducted in January 1962 at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, the veteran raised the issue of service 
connection for a skin condition.  The RO denied the claim in 
a March 1962 decision, and the Board issued a final decision 
on the matter in August 1962.  

In 1996, the veteran applied to reopen this claim.  In an 
October 1996 decision, the RO determined that new and 
material evidence had not been submitted to warrant reopening 
this claim, as well as a claim of service connection for 
hearing loss.  The veteran submitted a notice of disagreement 
in January 1997.  A supplemental statement of the case, which 
includes this matter, was issued in February 1998.  The claim 
of service connection for hearing loss was granted in a 
February 1998 decision, and appellate action regarding this 
decision has not been initiated.  Therefore, the Board no 
longer has jurisdiction over the issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, the matter 
of service connection for a skin disorder remains before the 
Board and will be addressed in the decision below.  

In a May 1996 decision, the RO granted the claim of service 
connection for PTSD, and assigned an initial rating of 10 
percent.  A notice of disagreement was filed in June 1996, 
and a statement of the case was issued that October.  The 
veteran filed his substantive appeal in December 1996.  A 
hearing officer at the RO conducted a personal hearing in 
July 1997.  Since the veteran had requested a hearing before 
a traveling member of the Board, the Board remanded this 
case.  In January 2000, the veteran appeared and testified at 
the RO before the undersigned.  At the time of the hearing, 
the veteran presented additional evidence with the proper 
waiver of Agency of Original Jurisdiction consideration.  See 
38 C.F.R. § 20.1304 (1999). 


FINDINGS OF FACT

1.  In a January 1962 decision, the Board denied the claim of 
service connection for impetigo of the chest on the basis 
that the evidence of record did not show the existence of 
impetigo of the chest at any time. 

2.  The evidence reviewed and submitted since the Board 
denied the claim in August 1962 is cumulative and redundant, 
and by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

The Board's August 1962 denial of the claim of entitlement to 
service connection for impetigo of the chest is final; 
evidence submitted since that denial is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence to Warrant Reopening the Claim of 
Service Connection for a Skin Condition

At the time of the enlistment examination of August 1942, the 
skin was normal.  The skin was also found to be normal at the 
time of the discharge examination in September 1945.  A VA 
examiner reported that the skin was clear when an examination 
was conducted in June 1946.  

In January 1962, a hearing was conducted where the veteran 
amended an appeal to include the issue of service connection 
for impetigo.  The veteran testified that during a VA 
examination, the examiner commented that he had athlete's 
foot on his chest area.  

In a March 1962 decision, the RO denied the claim on the 
basis that the available service medical records were devoid 
of evidence which was indicative of the conditions the 
veteran alleged were service-connected, and the service 
separation examination was negative with regard to the 
claimed conditions.  The RO further noted that additional 
evidence to substantiate the treatment that the veteran 
referred to during the hearing had not been submitted.  In an 
August 1962 decision, the Board determined that the evidence 
of record did not show the existence of impetigo of the chest 
at any time.  Decisions of the Board are final under 
38 U.S.C.A. § 7104 (West 1991); however, the VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the Board's denial of the claim in August 1962.  In this 
case, the evidence consists of copies of daily sick reports, 
the veteran's testimony of July 1997, a VA examination report 
of September 1997, and the veteran's testimony of January 
2000.  

Since the denial of his claim in 1962, copies of 1943 and 
1944 daily sick reports have been added to the record.  The 
veteran's name appears on those reports.  

In July 1997, the veteran testified that during service, they 
were assigned to different island and wore jumper fatigues 
mechanic wear.  They would sweat a lot, developed a lot of 
salt, and felt prickly heat all of the time.  Afterwards, 
they would shower and put on more clothes as protection from 
mosquitoes.  Occasionally, the condition would appear on his 
face, and he was not certain where it came from, but thought 
that the bushes he came into contact with caused it.  During 
service, he was given silver nitrate every morning.  He also 
recalled the occurrence of canker sores and that his lips 
would turn black.  The condition had been treated when he was 
with the 26th Bombardment Squadron.  The condition would 
occur intermittently.  The condition becomes worse during 
periods of hot weather and pollen, and it itches when he 
perspires.  Also, the skin tends to flake.  He sought 
treatment for the condition soon after service, but no one 
could determine the cause of the condition, and a physician 
has told him that it will never go away.  He tried taking 
medication, but it did not always work.  Currently, he is 
being treated for a skin condition at a VA facility.  He goes 
for treatment about every two months and is given a supply of 
medication. 

A VA examination was conducted in September 1997.  The 
examiner diagnosed seborrheic dermatitis and rosacea.  It was 
noted that the veteran complained of a rash on his face since 
1943.  

In January 2000, the veteran testified that throughout the 
years, he has been treated for a skin problem on his chest, 
face and legs.  He also recalled that canker sores would 
break out in his mouth.  During service, silver nitrate was 
used to treat the condition.  The condition first surfaced in 
1943 while he was in the Pacific.  He did not recall 
undergoing a thorough separation examination.  After service, 
a private physician treated him, as well as physicians used 
by his former employers.  He has not attempted to obtain the 
medical records from his former employers.  

In this case, the Board finds that the evidence presented is 
not new and material.  The sick reports show, just as the 
veteran alleges, that he was treated on a number of occasions 
during service.  However, in the August 1962 decision, the 
Board referred to excerpts from sick reports from May 1944, 
and June 1945 which showed the veteran being returned to duty 
each day.  Therefore, the possibility that the sick reports 
represent dates of treatment for the disorders the veteran 
had claimed were service-connected, was addressed by the 
Board in the 1962 decision.  Furthermore, just as in 1962, 
the reports do not offer any indications that a skin 
condition was diagnosed or treated.  Therefore, they are not 
material.

Since he initiated the claim in 1962, the veteran has 
contended that his impetigo was incurred during service and 
that physicians had noticed the condition.  Therefore, the 
testimony is not new and material.  

Although the VA examination does show that the veteran has a 
skin condition, the report includes no medical opinion 
indicating any relationship of the current condition to 
service.  The evidence is only new in the sense that it 
provides a medical diagnosis of the current skin condition, 
but it does not shed light on the cause of the condition 
diagnosed.  Therefore, the evidence is not new and material.  

As outlined above, it is the determination of the Board that 
the evidence presented by the appellant with regard to his 
claim of entitlement to service connection for a skin 
condition is not new and material, thus the claim is not 
reopened.  


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a skin 
condition, and the appeal is denied.  


REMAND

Higher Initial Rating for Service-Connected PTSD

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claim. 

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Also, the adequacy of the examination and the medical 
opinions offered with regard to this claim are essential to 
the final disposition of this claim.  The Board points out 
that questions involving the presence of disease involves 
diagnostic skills and is within the realm of medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, 
the Board finds that an examination is in order.  A review of 
the medical evidence of record, discussed below, indicates 
that there is no consensus on the severity of the condition 
from the date of claim to December 1999, and that the veteran 
also suffers from various physical conditions.  

On VA examination in October 1995, the examiner determined 
that the veteran's PTSD is related to his World War II 
experiences, and pointed out the physical conditions.  The 
examiner also commented that the veteran had not worked for 
four years and did not appear employable, and further 
indicated that the veteran's psychiatric incapacity was 
moderate.  In a December 1996 letter, a VA psychiatrist 
reported that the veteran remained unable to work due to 
recurrent associated symptoms, severe anxiety, depression, 
avoidant behavior, recurrent PTSD symptoms, and that the 
veteran needed to continue with group therapy.  Additionally, 
in a September 1997 summary, an examiner described the 
veteran's PTSD as severe, and further noted that there was 
delayed depressive disorder as well as degenerative joint 
disease.  However, at the time of the VA examination in 
September 1997, the examiner reported a Global Assessment of 
Functioning (GAF) Scale of 65, and noted an overall 
impression that the veteran suffers from mild to moderate 
psychiatric incapacity related to PTSD.  Also, VA records 
show that on a visit in December 1999, the examiner 
determined that the veteran's GAF was 35. 

Current VA and private treatment records related to the 
disabilities at issue here should be secured and associated 
with the claims folder.  Private treatment records should be 
secured upon the appropriate release.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain any current VA 
and non-VA treatment records with regard 
to the veteran's service-connected PTSD.  
The necessary release should be secured 
in order to obtain non-VA records.  Once 
secured, all records should be associated 
with the claims folder. 

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected PTSD.  
Specifically, the examiner should do the 
following: assign a GAF based solely on 
the veteran's PTSD; offer an opinion as 
to whether the PTSD on its own is so 
disabling as to preclude the veteran from 
securing or following substantially 
gainful employment; and reconcile, if 
possible, the disparate assessments of 
severity provided in the October 1995 
examination report, the December 1996 
letter, the September 1997 summary and 
the September 1997 examination report.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  The RO should adjudicate the claim of 
entitlement to an increased rating for 
PTSD.  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case that includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

